Citation Nr: 1533619	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-07 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for complete deafness of the right ear. 

2.  Entitlement to a rating in excess of 10 percent for lagophthalmos with dry eye, due to surgery for right acoustic neuroma.

3.  Entitlement to a rating in excess of 10 percent for facial weakness and biting of tongue due to acoustic neuroma excision.

4.  Entitlement to an initial rating in excess of 30 percent for peripheral vestibular disorder.

5.  Entitlement to an initial evaluation in excess of 10 percent for right hip osteoarthritis.

6.  Entitlement to an initial evaluation in excess of 10 percent for left hip osteoarthritis.

7.  Entitlement to an initial evaluation in excess of 10 percent for right ankle osteoarthritis.

8.  Entitlement to an initial compensable evaluation for limitation of flexion of the right hip.

9.  Entitlement to an initial compensable evaluation for limitation of flexion of the left hip.

10.  Entitlement to an initial compensable evaluation for limitation of abduction and adduction of the right hip.

11.  Entitlement to an initial compensable evaluation for limitation of abduction and adduction of the left hip.

12.  Entitlement to service connection for a low back disorder, including degenerative joint disease and degenerative disc disease.  

13.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to June 1958.

The Veteran's claims seeking increased ratings for complete deafness of the right ear and lagophthalmos with dry eye come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which continued the 10 percent ratings for the right ear and eye disabilities.

An informal conference at the RO was held in February 2010.  In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  In May 2015, the Board remanded the issues on appeal for further development. 

In a March 2015 rating decision, the RO continued a 10 percent rating for facial weakness and biting of tongue due to acoustic neuroma excision and awarded service connection for the following: peripheral vestibular disorder, evaluated as 30 percent disabling; right and left hip osteoarthritis, both evaluated as 10 percent disabling, right ankle osteoarthritis, evaluated as 10 percent disabling, limitation of flexion of the right and left hips, both evaluated as noncompensable, and limitation of abduction and adduction of the right and left hips, both evaluated as noncompensable, as well as denied service connection for a low back disorder, including degenerative joint disease and degenerative disc disease.  As discussed further below, the Veteran submitted a notice of disagreement with respect to this decision.  

As noted in the Board's prior remand, during the hearing, the Veteran testified that he believes he may have developed a psychiatric disorder due to his service-connected right ear deafness.  While this issue has been raised by the Veteran, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As a final preliminary matter, the Board notes that this appeal was processed using the electronic Virtual VA and Veterans' Benefits Management Systems (VBMS) claims processing systems. 

The issues of entitlement to increased ratings for facial weakness and biting of tongue due to acoustic neuroma excision, peripheral vestibular disorder, right and left hip osteoarthritis, right ankle osteoarthritis, limitation of flexion of the right and left hips, and limitation of abduction and adduction of the right and left hips, as well as the denial of service connection for a low back disorder, including degenerative joint disease and degenerative disc disease, and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, Veteran's service-connected complete deafness of the right ear has been productive of Level XI hearing acuity; the Veteran's left ear hearing acuity is not productive of an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater, or speech recognition scores less than 94 percent using the Maryland CNC Test.

2.  For the entire appeal period, the Veteran's service-connected lagophthalmos with dry eye has not been manifested by bilateral lagophthalmos, and it has been manifested by corrected visual acuity at its most restrictive of 20/40 in both eyes.
 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's service-complete deafness of the right ear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b), Part 4, including §§ 4.7, 4.85, Diagnostic Code 6100 (2014).

2.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected lagophthalmos with dry eye, due to surgery for right acoustic neuroma, have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002 & West 2014); 38 C.F.R. §§ 3.321, 4.75, 4.84a, Diagnostic Codes 6078, 6079 (effective prior to December 10, 2008), Diagnostic Codes 6022, 6066 (effective December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was sent a letter in December 2007 that fully addressed all notice elements and was sent prior to the September 2008 rating decision in this matter.  Additional notices were sent in February 2009 and August 2009.  The Board recognizes that these subsequent VCAA notices were provided after the initial decision.  However, the deficiency in the timing of these notices was remedied by readjudication of the issues on appeal in the statement of the case and subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's VA and private treatment records as well as VA examination reports.  Moreover, the Veteran's statements in support of the claim, as well as his hearing testimony, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations in January 2007, July 2008, December 2009 and October 2014 with respect to his claims decided herein.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the Veteran's disabilities on appeal in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the evidence does not show that his disabilities have materially worsened since the most recent evaluations in October 2014.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Moreover, the examination reports and the Veteran's hearing testimony discuss the functional effects of the Veteran's right ear hearing loss.  Thus, the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

Additionally, in March 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2014 hearing, the undersigned noted the issues on appeal and information was obtained regarding the Veteran's contentions.  Also, information was solicited regarding the functional impact the Veteran's right ear hearing loss and dry eye disabilities have on his daily life and employment.  The hearing focused on the elements necessary to substantiate the Veteran's claims.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in May 2014 for further development, to include more recent VA examinations.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the May 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in May 2014 directed the AOJ to schedule the Veteran for appropriate VA examinations to address the severity of the disabilities on appeal.  As noted above, the Veteran was afforded VA examinations in October 2014 that are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the May 2014 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the claims decided herein, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods up to one year prior to the date of claim.  

Complete Deafness of the Right Ear

The Veteran is seeking a rating in excess of 10 percent for his service-connected right ear hearing loss.  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R.  § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. 
§ 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Since the Veteran is not service connected for the left ear, the left ear is assigned a Roman numeral designation of I, subject to 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  In this case, 38 C.F.R. § 3.383 does not apply because the left ear does not meet the criteria of 38 C.F.R. § 3.385 for an impaired hearing disability.  

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Higher evaluations are available for more impaired hearing.  

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran filed a claim for an increased rating for his service-connected complete deafness of the right ear in October 2007.  He had previously been afforded a VA fee-based audiological examination in January 2007, which showed pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
NR
NR
NR
NR
LEFT
10
15
15
25

The examiner indicated that there was no response (NR) on audiometric testing in the right ear and zero percent speech recognition ability.  The puretone threshold average was 16 when rounded in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The examiner observed that left ear hearing was within normal limits overall.    
	
At the time of the January 2007 VA audiological examination, the Veteran was shown to have no response on audiometric testing, with zero percent speech discrimination, which the Board finds translates to the highest Roman numeral designation of XI for the right ear under both Table VI and Table VIA.  Again, as the Veteran is not service-connected for left ear hearing loss given his hearing was considered normal, the left ear is assigned a Roman numeral designation of I.  Thus, when applying Table VII, Diagnostic Code 6100, level XI for the right ear and level I for the left ear equates to a 10 percent disability evaluation.  

The Veteran was afforded another VA fee-based audiological examination in July 2008, which showed pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
105
105
105
105
LEFT
10
15
15
15

The puretone threshold average was 105 when rounded in the right ear.  Speech audiometry revealed speech recognition ability of zero percent in the right ear and 100 percent in the left ear.  Again, hearing in the left ear was considered normal for VA purposes.    
	
At the time of the July 2008 VA audiological examination, the Veteran was shown to have a 105 average on audiometric testing, with zero percent speech discrimination, which translates to the highest Roman numeral designation of XI for the right ear under both Table VI and Table VIA.  Again, as the Veteran is not service-connected for left ear hearing loss, the left ear is assigned a Roman numeral designation of I.  Thus, again, when applying Table VII, Diagnostic Code 6100, level XI for the right ear and level I for the left ear equates to a 10 percent disability evaluation.  

The Veteran was afforded another VA fee-based examination in December 2009, which essentially showed the same results as the two prior examinations.  The examiner diagnosed complete deafness in the right ear and normal hearing the left hear.  The examiner indicated that there was no effect on the Veteran's occupation because he was retired.  The effect on his daily activity was difficulty localizing the sound source.  

VA and private treatment records continued to show complete loss of hearing in the right ear, but do not provide any audiometric readings for rating purposes.  

In his statements of record and at the Board hearing, the Veteran reported that his right ear hearing loss had gotten worse.  Importantly, at the Board hearing, he testified that he now suffered from hearing loss in his left ear.  The Veteran also reported that his hearing loss caused marked interference with his employment and he believed that he was let go from his employment because of his hearing loss.  

Given the Veteran's assertions of an increase in severity as well as that he now experienced left ear hearing loss, the Board remanded the issue to afford the Veteran another VA audiological examination, which was performed in October 2014 and showed pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
120+
120+
120+
120+
LEFT
10
10
10
20

The puretone threshold average was 120 in the right ear and 13, when rounded in the left ear.  Speech audiometry revealed speech recognition ability of zero percent in the right ear and 98 percent in the left ear.  Again, the Veteran had normal hearing in the left ear.  The examiner reviewed the claims file.  The examiner found that the Veteran's hearing loss did impact ordinary conditions of daily life, including his ability to work.  He was able to work until 1990 when he was laid off.  He had no difficulty from 1982 to 1990 and was able to maintain normal performance.  However, the Veteran reported difficulty obtaining a job due to presence of hearing loss as he was not able to pass physical.  The Veteran would position himself to make sure he could hear what people are saying.  The Veteran's hearing loss did not technically affect ability to work, but ability to be employed due to not being able to pass physical.  

The examiner determined that the Veteran was functionally impaired due to complete deafness of the right ear.  He had a profound inability to communicate effectively with other people from his right side and difficulty localizing sounds.  Due to asymmetrical hearing loss, the Veteran is unable to discriminate words in the left ear and would have difficulty with communicating and understanding people.  

At the time of the October 2014 VA audiological examination, the Veteran was shown to have a 120+ average on audiometric testing, with zero percent speech discrimination, which translates to the highest Roman numeral designation of XI for the right ear under both Table VI and Table VIA.  Again, as the Veteran is not service-connected for left ear hearing loss given his hearing was considered normal, the left ear is assigned a Roman numeral designation of I.  Thus, again, when applying Table VII, Diagnostic Code 6100, level XI for the right ear and level I for the left ear equates to a 10 percent disability evaluation.  

The Board now turns to whether a rating in excess of 10 percent is warranted for the Veteran's complete deafness of the right ear.  Based on the average puretone threshold findings from the VA examinations, when applying Table VII, Diagnostic Code 6100, level XI for the right ear and level I for the left ear equates to a 10 percent disability evaluation.  There is simply no evidence to show that the Veteran meets the rating criteria for a higher rating.  The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected right ear deafness on his daily activities.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  Further, the most recent VA examination clearly addressed the functional effects of the Veteran's hearing loss.  Thus, as discussed further below, the functional effects of the Veteran's hearing loss disability are adequately addressed by the record for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In conclusion, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Applying the VA audiological test results from all of the VA audiological evaluations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for complete deafness of the right ear.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Lagophthalmos with Dry Eye, due to Surgery for Right Acoustic Neuroma

The Veteran's service-connected lagophthalmos with dry eye has been rated as 10 percent disabling under 38 C.F.R. § 4.79, Diagnosed Code 6022.  Under this code, unilateral lagophthalmos is rated as 10 percent disabling and bilateral lagophthalmos is rated as 20 percent disabling.  Eye diseases may also be rated based on impairment of visual acuity or visual field.  

The Board observes that the schedular criteria for rating eye disabilities were amended during the pendency of the appeal.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008); see also corrections at 74 Fed. Reg. 7,648 (February 19, 2009).  Such regulations apply only to claims filed on or after December 10, 2008. While the Veteran filed his claim prior to such date, the Board observes that the RO specifically considered his claim under the post-December 2008 regulation changes in the March 2011 statement of the case.  Out of fairness to the Veteran, the Board will consider both sets of regulations in evaluating his eye disability. 

In this regard, pursuant to governing legal precedent, when a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994). In increased rating cases such as this one, where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Under the prior rating criteria, in rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R.  § 4.75.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

In this respect, a 20 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078.

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076.

A 50 percent disability rating is warranted for:  (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for:  (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for:  (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 6075.

A 100 percent disability rating is warranted for:  (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 6062, 6063, 6067, and 6071.

Where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  See 38 C.F.R. § 3.383(a)(1); see also 38 C.F.R. § 4.14 (manifestations not resulting from the service-connected disability may not be used in establishing the service-connected evaluation).  However, compensation is payable for the combinations of service-connected and nonservice-connected disabilities of blindness in one eye as a result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.383(a). 

Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at one foot and when further examination of the eyes reveals that perception of objects, hand movements or counting fingers cannot be accomplished at three feet, lesser extents of vision, particularly perception of objects, hand movements, or counting fingers at distances less than three feet, being considered of negligible utility.  38 C.F.R. § 4.79.

Under the provisions of Diagnostic Code 6070, a 40 percent rating is warranted for blindness in one eye, having only light perception, with visual acuity in the other eye of 20/50 or worse.  See 38 C.F.R. § 4.84a.  Further, a 40 percent evaluation will be assigned for anatomical loss of one eye, when corrected visual acuity in the other eye is 20/40. 38 C.F.R. § 4.84a, Diagnostic Code 6066.

Pursuant to the new criteria, effective December 2008, the Diagnostic Codes pertaining to impairment of central visual acuity were renumbered, but the substantive criteria did not change with the December 2008 revisions.  Similarly, Diagnostic Code 6080 remained largely substantively the same as the pre-December 2008 revisions with the exception of adding ratings for loss of the inferior and superior half of the visual field, which are not indicated in the present case, and reducing the rating from 20 percent to 10 percent for bilateral visual field loss of nasal half and bilateral concentric contraction of the visual field to 60 degrees but not to 45 degrees.  The Notes were also removed.

Under the old and new criteria, Diagnostic Code 6080 provides ratings for impairment of field vision from 10 to 100 percent.  However, as there have been no findings of impairment of visual field in the instant case, this code is not for application.  

Private treatment records dated in September 2007 showed mild to moderate cataracts and presbyopia.  Examination was otherwise normal with 20/40 vision in right eye and 20/25- in left eye.  

A June 2008 VA treatment record showed that the Veteran presented wanting an evaluation of cataracts.  Vision in the last year had become duller, especially in right eye.  Vision without correction was 20/80 in the right eye aned 20/60 in the left eye.  The assessment was cataracts, PVD, MGD, blepharitis and refractive error.  Follow up VA treatment records showed that the Veteran reported some problems with dryness in the right eye, relieved by eyedrops.  

Private records showed that in April 2009, the Veteran underwent a cataract evaluation.  In May 2009, the Veteran had cataract surgery on the right eye and in June 2009, he underwent cataract surgery on the left eye.  Follow up treatment records showed that vision was 20/20.  

The Veteran was afforded a VA fee-based examination in December 2009.   It was noted that there was damage to the facial nerve of the right side of his face following surgery for an acoustic neuroma on the right side in 1982.  Subsequently, the Veteran experienced decreased lid closure and tearing as well as foreign body sensation occasionally.  He also complained that the eye felt dry and he had inability to fully close his eye.  It was noted that the Veteran had cataract surgery to both eyes earlier this year.  

On examination, vision was 20/25 bilaterally with correction.  Bell's Palsy was noted on the right side of the face and there was significantly decreased muscle tone in the right orbicularis muscle.  The visual field was full.  The Veteran was able to close his right eye lid, but muscle tone was poor.  Examination of the cornea was clear however with a normal tear film.  

A July 2011 VA routine eye examination showed that vision was 20/20- in both eyes.  The assessment was presbyopia and pseudophakia.  It was noted that the Veteran had cataract surgery in 2009 with no complications.  

Private treatment records dated in 2011 and 2012 indicated that that vision was 20/20 and there were no abnormalities.  

In statements of record and at the Board hearing, the Veteran stated that he believed  that the cataracts were a result of his right eye dryness.  He stated, that he was unable to lubricate his eye and as a result it increased his chance for cataracts.  As such, the Board remanded this issue for another VA examination. 

The Veteran was afforded a VA fee-based examination in October 2014.  The claims file was reviewed.  The examiner noted that the Veteran had dry eye in the right eye and used drops; however not as much as he probably should today.  The Veteran at this time did not report any ocular conditions.  Visual acuity was 20/40 or better in both eyes.  The Veteran did not have anatomical loss, light perception only or extremely poor vision or blindness in either eye.  Examination was negative for corneal irregularity, dilplopia, or fundus abnormality.  Visual fields were normal.  The examiner indicated that the Veteran had right eye keratoconjunctivitis sicca and cataracts.  There was no anatomical loss of eyelids, brows or lashes.  The examiner explicitly found no decrease in visual acuity or other visual impairment.  There were postoperative cataracts with no aphakia.  The Veteran had no incapacitating episodes attributable to his eye condition.  The Veteran's eye condition also did not impact his ability to work. 

The examiner observed that the Veteran had dry eye in the right only.  Topical moisturing drops currently resolved his right eye symptoms and did not affect his ability to work.  The examiner indicated that there was a change to the VA rated disability as the Veteran was rated for lagophthalmos; however on today's examination, there was no evidence of lagophthalmos, which was felt to be temporary and had since resolved.  

The Veteran did not have a pathology, symptom or functional impairment that has been aggravated by his right eye lagophthalmos.  The cataract surgery was less likely as not the result of his right eye dryness.  The Veteran's right eye keratoconjunctivitis (dry eye) was likely caused by damage to the trigeminal nerve during surgery on the acoustic neuroma.  Dry eye syndrome by nature does not have an effect on cataracts.  Occasionally, there is a lid lag following surgery.  However, the Veteran was able to close both eyelids today.  The examiner also indicated that there was no impact on his ability to perform physical and sedentary employment.  

Therefore, based on the evidence of record, the Board must find that a rating in excess of 10 percent for the Veteran's service-connected eye disorder is not warranted.  Initially, there is simply no evidence that the Veteran suffers from bilateral lagophthalmos to warrant a 20 percent rating under Diagnostic Code 6022.  At the time of the most recent examination, it was noted that the Veteran did not have any clinical signs of lagophthalmos in either eye.  Prior VA examinations clearly showed that there was no lagophthalmos of the left eye.  

Moreover, VA examination reports as well as clinical records clearly show that the Veteran does not have a visual impairment related to the lagophthalmos with dry eye, right.  Vision has been at least 20/40 corrected for near and far in both the right and left eyes.  As such, a higher rating based on decreased visual acuity is also not warranted under both the old and new criteria.  Further, there is no loss of visual fields or diplopia.  Importantly, after review of the Veteran's medical records, examination and history, the October 2014 examiner determined that his cataracts were less likely related to the Veteran's dry eye syndrome because dry eye syndrome by nature does not have any effect on cataracts.  

The Board acknowledges that the Veteran, in advancing this appeal, believes that his eye disorder has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Veteran is not competent to determine that his dry eye resulted in his cataracts as medical expertise is required.  As such, his statements are outweighed by the October 2014 VA examiner's opinion.  Further, in this case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected lagophthalmos with dry eye; however, the Board finds that his symptomatology has been stable and not met the criteria for a higher rating throughout the course of the appeal.  Therefore, assigning staged ratings for such disabilities is not warranted.  

In conclusion, the preponderance of the evidence in this case is against a finding that the criteria for a rating in excess of the current 10 percent rating assigned have been met under any applicable Diagnostic Codes for the Veteran's service-connected lagophthalmos with dry eye.  As the preponderance of the evidence weighs against the claim for an increased rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Other Considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities addressed herein with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  

In Martinak, supra, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455. 

Although evidence has been considered in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned rating.  Rather, his description of difficulties with hearing, which includes functional impairment resulting from difficulty localizing sounds and difficulty with communicating and understanding people as well as discriminating words, is consistent with the degree of disability addressed by his current evaluation.  In this regard, the Board finds that the rating criteria contemplates the difficulty the Veteran has hearing in all situations and there are no additional symptoms of his hearing loss that are not addressed by the rating schedule.  

In reaching such determination, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  

The Board recognizes that the Veteran has also indicated that he experienced vertigo that believed to be related to his service-connected hearing loss.  As noted above, in a March 2015 rating decision, the AOJ awarded service connection for peripheral vestibular disorder (claimed as imbalance, altered gait and impaired mobility) and awarded a 30 percent evaluation for this disorder.  As such, the Veteran's claimed vertigo has already been granted service connection and awarded separate compensation.  This matter is addressed further in the remand below.  Accordingly, the Board finds that the Veteran's functional impairment due to his complete deafness of the right ear is a disability picture that is considered in the current schedular rating criteria.

Moreover, the Veteran's assigned disability rating also contemplates his current eye symptoms, including dry eye and any reported vision impairment.  There are no additional symptoms that are not addressed by the rating schedule.   

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities addressed herein.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

A rating in excess of 10 percent for complete deafness of the right ear is denied. 

A rating in excess of 10 percent for lagophthalmos with dry eye is denied. 


REMAND

Initially, as noted above, in the March 2015 rating decision, the RO continued a 10 percent rating for facial weakness and biting of tongue due to acoustic neuroma excision and awarded service connection for the following: peripheral vestibular disorder, evaluated as 30 percent disabling; right and left hip osteoarthritis, both evaluated as 10 percent disabling, right ankle osteoarthritis, evaluated as 10 percent disabling, limitation of flexion of the right and left hips, both evaluated as noncompensable, and limitation of abduction and adduction of the right and left hips, both evaluated as noncompensable, as well as denied service connection for a low back disorder, including degenerative joint disease and degenerative disc disease.  In April 2015, the Veteran submitted a notice of disagreement to the ratings assigned to these disorders as well as the denial of service connection pursuant to 38 C.F.R. § 20.201.  The AOJ has not issued a statement of the case with respect to these matters.  The United States Court of Appeals Court for Veterans Claims (Court) has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded for the issuance of a statement of the case, and to provide the Veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

In the instant case, the Veteran has asserted that he cannot work due to his service-connected right ear deafness.  The Board observes that entitlement to TDIU, is an element of all claims for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  

However, it is VA policy that all veterans who are unable to work due to a service connected disability will be awarded TDIU.  38 C.F.R. § 4.16(b).  Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran is currently service-connected for peripheral vestibular disorder, evaluated as 30 percent disabling; complete deafness of the right ear, evaluated as 30 percent disabling; facial weakness and biting of the tongue due to acoustic neuroma excision, evaluated as 10 percent disabling; lagophthalmos with dry eye, due to surgery for right acoustic neuroma, evaluated as 10 percent disabling; right hip osteoarthritis with grade 3 avascular necrosis associated with complete deafness, right ear, evaluated as 10 percent disabling; left hip osteoarthritis with grade 3 avascular necrosis associated with complete deafness, right ear, evaluated as 10 percent disabling; right ankle osteoarthritis associated with complete deafness, right ear, evaluated as 10 percent disabling; scar, left leg, below the knee; evaluated as noncompensable; pulmonary tuberculosis, evaluated as noncompensable; right hip limitation of flexion associated with right hip osteoarthritis, evaluated as noncompensable; left hip limitation of flexion associated with left hip osteoarthritis, evaluated as noncompensable; right hip limitation of abduction and adduction associated with right hip osteoarthritis, evaluated as noncompensable; left hip limitation of abduction and adduction associated with left hip osteoarthritis, evaluated as noncompensable.  As of February 6, 2014, the Veteran had a total combined rating of 60 percent.  

Although the Veteran does not have at least one disability rated at 40 percent or more, and a combined rating of 70 percent or more, with the exception of scar of the left leg and pulmonary tuberculosis, all of the Veteran's disabilities are due to a common etiology, mainly acoustic neuroma surgery.  As such, they may be considered one disability under 38 C.F.R. § 4.16(a).  Thus, when combining these disabilities, he has a 60 percent rating.  As such, the Veteran is found to have one disability rated at 60 percent or more.  The Board notes that the Veteran is rated noncompensable for the service-connected left leg scar and pulmonary tuberculosis. However, this is not a bar to meeting the schedular criteria.  In this regard, the Court upheld a finding that a Veteran with three service-connected disabilities, resulting from a single accident and yielding a combined rating of 60 percent, to meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) despite other unrelated service connected disabilities evaluated as noncompensable.  Gary v. Brown, 7 Vet. App. at 230 (1994).  Accordingly, the Veteran's other service-connected disabilities satisfies the schedular criteria for a TDIU, notwithstanding the noncompensable evaluations for left leg scar and pulmonary tuberculosis.  Id.  38 C.F.R. § 4.16(a).  To find otherwise would lead to the absurd result that a Veteran with more than one service-connected disability is penalized in that he or she is required to have a combined disability rating of 70 percent while a Veteran with a single service-connected disability need only have a 60 percent rating.  See Sabonis v. Brown, 6 Vet. App. Vet.App. 426, 429 (1994) (stating that plain meaning of language of a statute must be given effect unless it would lead to absurd result).  In sum, as of February 6, 2014, the Veteran met the schedular criteria for a TDIU.  

A May 2010 notation by the Veteran's VA doctor in the Veteran's treatment records noted that the Veteran had severe right facial paresis and complete deafness in the right ear due to acoustic neuroma surgery in April 1982 at the VA.  The examiner opined that these two sequelae have been disabling and somewhat disfiguring, which has affected his ability to secure and maintain employment.  The evidence of record also indicates that the Veteran is not currently working. However, the Veteran's past work history and a medical opinion clearly addressing the functional impact the Veteran's service connected disabilities have on his daily activities, including his employment, is not of record.  Thus, this matter must be returned to the AOJ for further development.  

Moreover, in this case, there is evidence that the Veteran's service-connected disabilities have affected his employability during the appeal period prior to February 6, 2014, the date the Veteran met the scheduler criteria for a TDIU.  Nevertheless, the Board cannot, however, grant TDIU in the first instance without ensuring that the claim is adjudicated in accordance with 38 C.F.R. § 4.16(b).  Thus, this matter must referred to the Director of C&P for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).    

As a final matter, the Veteran has not been provided notice of the information and evidence necessary to substantiate a claim for a TDIU.  Thus, the AOJ should provide a VCAA letter informing the Veteran of the information and evidence necessary to substantiate the issue of entitlement to a TDIU to ensure full compliance with VCAA notice requirements.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran and his representative should be furnished with a statement of the case with respect to the issues of entitlement to a rating in excess of 10 percent for facial weakness and biting of tongue due to acoustic neuroma excision, entitlement to an initial rating in excess of 30 percent for peripheral vestibular disorder, entitlement to an initial evaluation in excess of 10 percent for right hip osteoarthritis, entitlement to an initial evaluation in excess of 10 percent for left hip osteoarthritis, entitlement to an initial evaluation in excess of 10 percent for right ankle osteoarthritis, entitlement to an initial compensable evaluation for limitation of flexion of the right hip, entitlement to an initial compensable evaluation for limitation of flexion of the left hip, entitlement to an initial compensable evaluation for limitation of abduction and adduction of the right hip, entitlement to an initial compensable evaluation for limitation of abduction and adduction of the left hip, and entitlement to service connection for a low back disorder, including degenerative joint disease and degenerative disc disease.  The Veteran and his representative should be advised of the need to file a timely substantive appeal if the Veteran desires to complete an appeal as to these issues.

2.  Send the Veteran an appropriate VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) containing notice of the information and evidence necessary to substantiate a claim of entitlement to a TDIU.  Request that the Veteran submit a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the functional impairment caused by his service-connected disorders.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 
 
Following a review of the record, to include the Veteran's statements, the examiner should describe the functional impact the Veteran's service-connected disorders have on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions expressed by the examiner should be accompanied by a complete rationale.  

4.  The AOJ should submit the Veteran's claim for a TDIU prior to February 6, 2014 to the Director, Compensation and Pension Service for adjudication in accordance with the provisions of 38 C.F.R. 4.16(b).

5.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue of entitlement to a TDIU should be adjudicated.  If the issue remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


